Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J), entered April 24, 2003, which, after a jury trial, awarded plaintiff the principal sum of $230,450, unanimously affirmed, with costs.
The jury was entitled to resolve questions of credibility and conflicting expert testimony, and concluded that the appliance fit plaintiff improperly when first made. There is no basis for *285setting aside the verdict. Furthermore, the amount of damages did not deviate materially from what is reasonable compensation under these circumstances.
We have considered defendants’ remaining arguments and find them unavailing. Concur—Tom, J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.